Exhinit 10.15 Labor Contract Party A (Employer): Guangxi Liuzhou Baicaotang Pharmaceutical Co., Ltd. Address: No.102, Chengzhan Road, Liuzhou Legal Representative (or Person in charge): Board of directors Party B (Labor): Tang Huitian Address: No.102, Chengzhan Road, Liuzhou ID Number: 452701196108240311 This contract is signed on a mutually voluntary basis by and between Party A and Party B about Party A’s employment of Party B in accordance with the Labor Contract Law of People’s Republic of China for both parties to act in accordance with it. Article One: Term of the Contract: 1. This labor contract is (choose one of it and finish the bank filling) B; A. Labor contract with fixed term from ­­to ; B. Labor contract with flexible term commencing on January 1st, 2008; C. Take the completion of as a term. 2.
